COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-289-CV





ALIMADAD JATOI, M.D. AND	APPELLANTS

ALCINA JATOI

V.



ROBERT N. GRISHAM, II	APPELLEE



------------



FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On December 12, 2006, Appellants Alimadad Jatoi, M.D. and Alcina Jatoi, acting pro se, filed their brief with this court.  On December 15, 2006, we notified Appellants by letter that the brief that they had filed was defective in substance and form, and we specifically listed the ways in which the brief did not comply with the rules of appellate procedure.  
See
 
Tex. R. App. P.
 38.1(a)-(j), 9.4(h).  We also stated that the Appellants’ failure to file an amended brief complying with the rules on or before December 29, 2006, could result in the striking of the noncompliant brief, waiver of any nonconforming points, or dismissal of the appeal.  
See
 
Tex. R. App. P.
 38.9.

On December 29, 2006, Appellants filed an amended brief, which was also defective.  We notified Appellants by letter dated January 4, 2007, that their amended brief was defective in substance and form and stated that failure to file a second amended brief that did comply with the rules by January 19, 2007, could result in the striking of the noncompliant brief, waiver of any nonconforming points, or dismissal of the appeal.  
See id. 
 Appellants asked for and were granted an extension of time to file their second amended brief.  Appellants ultimately filed a second amended brief on April 26, 2007.  A review of the second amended brief reveals that it is also defective in substance and form and fails to present arguments that will enable this court to decide their case.  
See id. 

Rule 38.9 provides that “substantial compliance” with the briefing rules is required.  
I
d.
  If the court determines that the briefing rules have been flagrantly violated as to form, the court may require the appellant to amend, supplement, or redraw their brief. 
 
Tex. R. App. P.
 38.9(a).  If the appellant files another brief that does not comply, the court may strike the brief, prohibit the party from filing another, and proceed as if the party did not file a brief.  
Id.

Accordingly, because this court has informed Appellants of the substantial defects in their brief on two occasions and has provided them two opportunities to amend their brief, and because Appellants have failed to file an amended brief that substantially complies with the requirements of rule 38 or that presents arguments that will enable this court to decide their appeal, we strike Appellants’ second amended brief and dismiss this appeal.  
See
 
Tex. R. App. P.
 38.8(a)(1), 38.9(a), 42.3(c); 
Newman v. Clark
, 113 S.W.3d 622, 623 (Tex. App.—Dallas 2003, no pet.).



PER CURIAM

PANEL D: WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: May 10, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.